DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 7 April 2021.
Claims 1-14 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 April 2021 was filed on the mailing date of the initial disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations of Claim 14 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite the limitation for determining when creating a plan for a plurality of tasks, a plurality of candidate plans with evaluation values.  This limitation, as drafted illustrates a step that under its broadest reasonable interpretation, covers performance of the limitation in the mind.  The determination is simply an observation/evaluation that could be done the same way mentally or manually with pencil/paper.  But for the “processor configured to” limitation, the claim encompasses a user simply evaluating indicators and making a determination of a plan in their mind.  The mere nominal recitation of a processor does not take the claim limitation out of the mental processes grouping.  Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claim recites the processor and causing the plans to be displayed.  The displaying is recited at a high level of generality and amounts to mere data transmission/outputting, which is a form of insignificant extra solution activity.  The processor that performs the determining step is also recited at a  high level of generality and merely automates the determining step.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A Prong two above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic processor.  The same analysis applies here in 2B and does not provide an inventive concept.
For the displaying or causing display that was considered extra solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not  provide any indication that the processor is anything other than a generic off the shelf computer component and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05 indicate that the mere collection, receipt or transmission of data over a network is a well-understood, routine and conventional function when claimed in a merely generic manner, as it is here.
Claims 2-12 are dependent upon claim 1 and therefore include all of the limitations of claim 1, thus reciting the same abstract idea.  The claims merely describe additional displayed outputs, tables, data comparisons, selections, etc. but do not meaningfully limit the implementation of the abstract idea.  Therefore, Claims 1-14 are not drawn to patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2008/0071716) in view of Hamling (US 2018/0373230).
As per Claim 1 Anderson teaches:
A production plan creation device comprising: a processor configured to 
determine, when creating a plan for a plurality of tasks performed to produce a product, a plurality of candidate plans having a most favorable value for each of a plurality of predetermined evaluation indicators (Anderson in at least Figs. 1-3 illustrates and automated planner that determines a plurality of candidate plans that have been evaluated to determine which plan is best, as is described in at least [0005-0006, 0009-0010, 0013,  0027, 0038, 0050-0051, 0055], and 
Anderson illustrates and describes determining, selecting, and enumerating the candidate plans and comparing the plans and their evaluative indicators, i.e. quality vectors, but does not explicitly recite displaying the evaluation values but does not explicitly recite displaying the evaluation values for the candidate plans.
However, Hamling teaches managing plan performance for manufacturing capacity and describes the ability to generate candidate plans in at least [0018, 0031] .  Hamling further teaches:
cause the plurality of candidate plans to be displayed such that the respective evaluation values of the plurality of evaluation indicators are comparable (Hamling in at least [0037] describes the ability to render graphical elements in a browser to facilitate the comparison of different parameters associated with the different candidate plans, as is illustrated in at least Figs. 3 item 324, 4B, 6).  
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to determine candidate plans with comparable evaluative indicators to include the techniques for displaying the plans and evaluations/comparisons because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By displaying the candidate plans and their comparable evaluative indicators and details, the combination facilitates user friendly data visualization and assessment (Hamling [0037]).
As per Claim 2 Anderson further teaches:
wherein the processor is configured to cause a first candidate plan having the most favorable value of a first evaluation indicator specified as a highest priority evaluation indicator from among the plurality of evaluation indicators and a second candidate plan having the most favorable value of a second evaluation indicator specified as a second- highest priority evaluation indicator to be compared (Anderson in at least [0005-0006, 0009-0010, 0013, 0027, 0029, 0036, 0038-0040, 0045, 0050-0051, 0055, 0057, 0062] describes the ability to compare different parameter values for different candidate plans, where different priorities are considered and different request criteria are used to evaluate the cost and quality values of the different plans)
Anderson does not explicitly recite that the evaluation indicators are comparably displayed.  However, Hamling teaches, in at least [0037] the ability to render graphical elements in a browser to facilitate the comparison of different parameters associated with the different candidate plans, as is illustrated in at least Figs. 3 item 324, 4B, 6 and is combined for the same reasons set forth in Claim 1 above.  
As per Claim 3 Anderson further teaches:
wherein the processor is configured to cause the evaluation value of the second evaluation indicator to be compared with the evaluation value of the first evaluation indicator in a field of the first candidate plan, and cause the evaluation value of the first evaluation indicator to be compared with the evaluation value of the second evaluation indicator in a field of the second candidate plan (Anderson in at least [0005-0006, 0009-0010, 0013, 0027, 0029, 0036, 0038-0040, 0045, 0050-0051, 0055, 0057, 0062] describes the ability to compare different parameter values for different candidate plans, where different priorities are considered and different request criteria are used to evaluate the cost and quality values of the different plans).  
Anderson does not explicitly recite that the evaluate values for different evaluation indicators are displayed together.  However, Hamling teaches, in at least [0037] the ability to render graphical elements in a browser to facilitate the comparison of different parameters associated with the different candidate plans, as is illustrated in at least Figs. 3 item 324, 4B, 6 and is combined for the same reasons set forth in Claim 1 above.
As per Claim 4 Anderson teaches comparing different plans and plan parameters but does not explicitly recite displaying plan tables of candidate plans.  However, Hamling further teaches:
wherein the processor is configured to cause an image for receiving an instruction to display plan tables of the plurality of candidate plans to be displayed on a comparison screen that causes the evaluation values of the plurality of candidate plans to be comparably displayed, and in a case where the image is specified, the processor is configured to cause the plan tables of the plurality of plans to be comparably displayed (Hamling in at least [0037] describes the ability to render graphical elements in a browser, including charts, tables or graphs, to facilitate the comparison of different parameters associated with the different candidate plans, as is illustrated in at least Figs. 3 item 324, 4B, 6).  
Hamling is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 5 Anderson does not explicitly recite but Hamling further teaches:
wherein the processor is configured to cause an image for receiving an instruction to display plan tables of the plurality of candidate plans to be displayed on a comparison screen that causes the evaluation values of the plurality of candidate plans to be comparably displayed, and in a case where the image is specified, the processor is configured to cause the plan tables of the plurality of plans to be comparably displayed (Hamling in at least [0037-0038] describes making selections in a user interface that determine plan parameters and what information will be displayed by in the plans and evaluation while further describing the ability to render graphical elements in a browser, including charts, tables or graphs, to facilitate the comparison of different parameters associated with the different candidate plans, as is illustrated in at least Figs. 3 item 324, 4B, 6).  
Hamling is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 6 Anderson does not teach but Hamling further teaches:
wherein the processor is configured to cause an image for receiving an instruction to display plan tables of the plurality of candidate plans to be displayed on a comparison screen that causes the evaluation values of the plurality of candidate plans to be comparably displayed, and in a case where the image is specified, the processor is configured to cause the plan tables of the plurality of plans to be comparably displayed (Hamling in at least [0037-0038] describes making selections in a user interface that determine plan parameters and what information will be displayed by in the plans and evaluation while further describing the ability to render graphical elements in a browser, including charts, tables or graphs, to facilitate the comparison of different parameters associated with the different candidate plans, as is illustrated in at least Figs. 3 item 324, 4B, 6).  
Hamling is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claims 13-14 the limitations are substantially similar to those set forth in claim 1 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claim 1 above.  As for the computer readable medium, Anderson in at least Claim 11 a program storage device with executable instructions.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2008/0071716) in view of Hamling (US 2018/0373230) further in view of Suginishi et al. (US 2020/0151633).
As per Claim 7 Anderson/Hamling teaches displaying plan tables that compare evaluation indicators, or plan parameters for different candidate plans but neither explicitly recite a table correspondence table showing task, worker and machine relationships.  However, Suginishi teaches a dynamic production planning system and device.  Suginishi further teaches:
wherein each plan table is a correspondence table displaying at least one of a task and a worker who performs the task for each machine, a correspondence table displaying at least one of a machine used in the task and a worker who performs the task for each task, or a correspondence table displaying at least one of a machine that the worker is in charge of and the task that the worker performs for each worker (Suginishi in at least Fig. 3-11 illustrate and are described in at least [0040-0133] as including the ability to display plan related tables that include correspondence between products, processes, e.g. tasks, assigned worked groups, equipment or machines utilized for the processes, the status, location and a variety of other information associated with the production plan).
It would be obvious to one of ordinary skill in the art to modify the ability to determine and display candidate plans with comparable evaluative indicators to include the techniques for displaying the plans and evaluations/comparisons that specifically correspond to tasks, workers, assignments, and machinery used because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By displaying the production plan information and details, the combination facilitates user friendly data visualization and assessment.
As per Claim 8 Anderson/Hamling teaches displaying plan tables that compare evaluation indicators, or plan parameters for different candidate plans but neither explicitly recite a table correspondence table showing task, worker and machine relationships.  However, Suginishi teaches a dynamic production planning system and device.  Suginishi further teaches:
wherein each plan table is a correspondence table displaying at least one of a task and a worker who performs the task for each machine, a correspondence table displaying at least one of a machine used in the task and a worker who performs the task for each task, or a correspondence table displaying at least one of a machine that the worker is in charge of and the task that the worker performs for each worker (Suginishi in at least Fig. 3-11 illustrate and are described in at least [0040-0133] as including the ability to display plan related tables that include correspondence between products, processes, e.g. tasks, assigned worked groups, equipment or machines utilized for the processes, the status, location and a variety of other information associated with the production plan).  
Suginishi is combined based on the reasons and rationale set forth in the rejection of Claim 7 above.
As per Claim 9 Anderson/Hamling teaches displaying plan tables that compare evaluation indicators, or plan parameters for different candidate plans but neither explicitly recite a table correspondence table showing task, worker and machine relationships.  However, Suginishi teaches a dynamic production planning system and device.  Suginishi further teaches:
wherein each plan table is a correspondence table displaying at least one of a task and a worker who performs the task for each machine, a correspondence table displaying at least one of a machine used in the task and a worker who performs the task for each task, or a correspondence table displaying at least one of a machine that the worker is in charge of and the task that the worker performs for each worker (Suginishi in at least Fig. 3-11 illustrate and are described in at least [0040-0133] as including the ability to display plan related tables that include correspondence between products, processes, e.g. tasks, assigned worked groups, equipment or machines utilized for the processes, the status, location and a variety of other information associated with the production plan).  
Suginishi is combined based on the reasons and rationale set forth in the rejection of Claim 7 above.
As per Claim 10 Anderson/Hamling teach the ability to make selections in an interface to control displayed outputs, as was illustrated above.  Neither explicitly recite a correspondence table.  However, Suginishi further teaches:
wherein the processor is configured to cause an image for selecting which correspondence table to display from among a plurality of correspondence tables to be displayed on the comparison screen (Suginishi in at least Fig. 3-11 illustrate and are described in at least [0040-0133] as including the ability to display plan related tables that include correspondence between products, processes, e.g. tasks, assigned worked groups, equipment or machines utilized for the processes, the status, location and a variety of other information associated with the production plan, [0139-0196] further describe the evaluation unit and its ability to create and evaluate production plans based on selected inputs).  
Suginishi is combined based on the reasons and rationale set forth in the rejection of Claim 7 above.
As per Claim 11 Anderson/Hamling teach the ability to make selections in an interface to control displayed outputs, as was illustrated above.  Neither explicitly recite a correspondence table.  However, Suginishi further teaches:
wherein the processor is configured to cause an image for selecting which correspondence table to display from among a plurality of correspondence tables to be displayed on the comparison screen (Suginishi in at least Fig. 3-11 illustrate and are described in at least [0040-0133] as including the ability to display plan related tables that include correspondence between products, processes, e.g. tasks, assigned worked groups, equipment or machines utilized for the processes, the status, location and a variety of other information associated with the production plan, [0139-0196] further describe the evaluation unit and its ability to create and evaluate production plans based on selected inputs).  
Suginishi is combined based on the reasons and rationale set forth in the rejection of Claim 7 above.  
As per Claim 12 Anderson/Hamling teach the ability to make selections in an interface to control displayed outputs, as was illustrated above.  Neither explicitly recite a correspondence table.  However, Suginishi further teaches:
wherein the processor is configured to cause an image for selecting which correspondence table to display from among a plurality of correspondence tables to be displayed on the comparison screen (Suginishi in at least Fig. 3-11 illustrate and are described in at least [0040-0133] as including the ability to display plan related tables that include correspondence between products, processes, e.g. tasks, assigned worked groups, equipment or machines utilized for the processes, the status, location and a variety of other information associated with the production plan, [0139-0196] further describe the evaluation unit and its ability to create and evaluate production plans based on selected inputs).  
Suginishi is combined based on the reasons and rationale set forth in the rejection of Claim 7 above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623                                                                                                                                                                                                         of